            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION
UNITED STATES OF AMERICA


vs.                                            Case Nos.: 3:05cr89/LAC/EMT
                                                          3:19cv4834/LAC/EMT
GREGORY CAMPBELL
__________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated December 11, 2019 (ECF No. 222). The parties

have been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the timely filed objections.

      Having considered the Report and Recommendation and the objections

thereto, I have determined the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.

      2.     The “Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence” (ECF No. 221) is summarily DENIED and DISMISSED as untimely.
                                                                  Page 2 of 2

       3.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 7th day of January, 2020.




                                    s /L.A. Collier
                                    LACEY A. COLLIER
                                    SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:05cr89/LAC/EMT; 3:19cv4834/LAC/EMT
